980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SECURITY FINANCE GROUP, INC., et. al., Plaintiffs andDefendants on Counterclaim-Appellees,v.PROVIDENT BANK OF KENTUCKY, formerly known as NorthernKentucky Bank & Trust, Defendant and Plaintiff onCounterclaim-Appellee,William Hoffman, Proposed Intervenor-Appellant.
No. 92-5074.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and ROSENN, Senior Judge.*

ORDER

1
This court entered an order on May 13, 1992, directing William Hoffman to show cause why his appeal should not be dismissed for lack of jurisdiction.   After receipt of his response, a panel of this court entered an order directing the appellee to file a reply.


2
After consideration of the documents before the court, this court concludes that it lacks jurisdiction to consider Hoffman's appeal.   The case was filed in the district court in July of 1983 and Hoffman was named in a third-party complaint.   The third-party complaint was dismissed in 1986 and Hoffman sought to intervene in August of 1991.   By order filed December 17, 1991, the district court dismissed all claims and counterclaims of the parties pursuant to a settlement agreement.   Hoffman appealed from such order on December 30, 1991.   However, he was never granted intervenor status in the district court.   The district court on February 24, 1992, denied Hoffman leave to proceed on appeal in forma pauperis specifically stating that he had not been granted intervenor status.   Currently, the case is proceeding in the district court on a motion for sanctions filed by Security Finance Group.   In May of 1992, Hoffman filed a motion for sanctions against the parties for failure to serve him with documents filed in the district court.   The court denied such motion.


3
The district court did not grant Hoffman intervenor status and, although it has not ruled on his motion to intervene, the court has made it clear that it does not consider him a party to the proceedings at this time.   See Smartt v. Coca-Cola Bottling Corp., 337 F.2d 950, 951 (6th Cir.1964) (per curiam), cert. denied, 380 U.S. 934 (1965).   Persons who are not parties of record before the district court generally may not appeal a judgment absent extraordinary circumstances.   See EEOC v. Pan Am.  World Airways, Inc., 897 F.2d 1499, 1504 (9th Cir.), cert. denied, 111 S.Ct. 55 (1990).   No extraordinary circumstances have been shown.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable Max Rosenn, Senior Circuit Judge for the U.S. Court of Appeals for the Third Circuit, sitting by designation